Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant provided a translation of the foreign priority document on 03/12/2021. This translation has been accepted.
Response to Amendment
This action is in response to applicant’s amendments and arguments filed 02/01/2021. Claims 1-9 are pending for examination.
Drawings
The drawings were received on 02/01/2021.  These drawings are acceptable.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 	
Regarding claim 1, applicant’s arguments have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 9, applicant argues that Armellin fails to teach a gap formed between the filaments such that the diameter ϕ is not less than three times the diameter ψ and not greater than six times the diameter ψ in claim 9. Figure 4 shows a cross-section of a 5 filament cord according to the invention which shows a gap in the center in between the filaments. Armellin also teaches that a cord diameter, ϕ, of 1.07 mm (Table 1, Example 2) and a filament diameter, ψ, of 0.20 to 0.30 mm (Page 12, lines 12-15) are used for this invention which means that the cord diameter, ϕ, is between 3.56 and 5.35 times the filament diameter, ψ, which is within the range of the claims. In order for a cord to have this 
Regarding claim 9, applicant argues that Armellin fails to disclose a three or four filament cord that has an initial elongation of not less than 0.1% and not greater than 1.5%. Since the scope of claim 9, allows for a cord between three and six filaments, Armellin does not need to teach a three or four filament cord with the required initial elongation. Armellin does teach that the elongation between 2/50 N, which would be considered the initial elongation, is 0.345% (Table 1, Example 2).
Regarding claim 9, applicant argues that Armellin fails to show that a tensile force to the cord at a close point is not less than 30 N in claim 9 is obvious. The examiner acknowledges that characteristics of steel change depending on its composition and manufacturing method. However, since the instant application fails to disclose any of those characteristics, the scope of the claim is steel in general. Since Armellin also fails to disclose any particulars about the specific steel used, one of ordinary skill in the art would assume to use the same steel in the two cords of the same structure, which should lead to them both having similar tensile properties. 
Regarding claim 9, applicant argues that Suzuki discloses organic fiber cords and fails to articulate any reasoning for modifying the organic cords with metal cords from Armellin. In column 3, lines 51-55 of Suzuki, it is stated that steel cords are an option or the material of the belt cords along with organic fibers. It would have then been reasonable for a person of ordinary skill in the art to modify the steel cords of Suzuki with the steel cords of Armellin. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (WO 2012/055677 A2).
Regarding claim 1, Cheng teaches an open, high elongation cord used for a pneumatic tire (Para. [0060]; claim 10) used in a 0 degree belt layer (band with cord that is helically wound) (Para. [0060]; claim 10) in which a tread is a fundamental component. The cord has a single-stranded structure (Fig. 4; Para. [0055]) in which filaments formed from steel (Para. [0055]) are stranded and the number of filaments is three or four (Fig. 4, Para. [0055]), wherein in a cross-section perpendicular to a direction in which the cord extends (Fig. 4), ϕ represents a diameter of a smallest circle that surrounds the cross-section of the filaments (Annotated large circle in figure 4 reproduced below) and ψ represents a diameter of each filament (Fig. 4, Ref. Num. 24; in annotated figure reproduced below).

    PNG
    media_image1.png
    210
    188
    media_image1.png
    Greyscale


Cheng teaches that the cord is an open structure, high elongation cord (Para. [0055]) which are consistent with having large ratios between the cord and the filament diameter. As shown in figure 4, there is gap that is formed between the filaments. As shown by the smaller diameter circles in the figure above, the gap is large enough that diameter ϕ is between 3 and 4 times the diameter ψ. This is within the range of the diameter ϕ being 3 to six times the diameter ψ required by the instant claim. Cheng also teaches that the elongation at 20 N, which is where the initial elongation is measured in the 
	Regarding claim 2, Cheng teaches that the diameter of the filaments is 0.35 mm (Para. [0055]), which is within the range of 0.15 mm and 0.35 mm required in the instant claims.
	Regarding claim 6, Cheng teaches that the cord described is used in 0 degree belt layer of tire (Para. [0060]; claim 10) which is less than the 15° required by the instant claims. 
Regarding claim 8, Cheng teaches an open, high elongation cord used for a pneumatic tire (Para. [0060]; claim 10) used in a 0 degree belt layer (band with cord that is helically wound) (Para. [0060]; claim 10) in which a tread is a fundamental component. The cord has a single-stranded structure (Fig. 2a; Para. [0053]) in which filaments formed from steel (Para. [0053]) are stranded and the number of filaments is five or six (Fig. 2a, Para. [0053]), wherein in a cross-section perpendicular to a direction in which the cord extends (Fig. 2a), ϕ represents a diameter of a smallest circle that surrounds the cross-section of the filaments (Annotated large circle in figure 2a reproduced below) and ψ represents a diameter of each filament (Smaller circle in figure 2a annotated and reproduced below).

    PNG
    media_image2.png
    173
    201
    media_image2.png
    Greyscale

Cheng teaches that the cord is an open structure, high elongation cord (Para. [0051]) which are consistent with having large ratios between the cord and the filament diameter. As shown in figure 2a, there is gap that is formed between the filaments. For this cord, the diameter of the filaments, ψ, is 0.26 mm and the diameter of the steel cord, ϕ, is 1.68 mm (Para. [0053]). These measurements mean that the diameter ϕ is 6.46 times the diameter ψ, which is within the range of 3.5 to 7 times the diameter  ψ .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (WO 2012/055677 A2).
Regarding claim 3, Cheng teaches a cord that has the same structure and material as claimed in claim 1. Due to these similarities and that the claimed tensile strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would assume that the cord taught by Cheng would have similar tensile strength properties to the claimed cord and would also have a close point of not less than 30 N.
.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (WO 2012/055677 A2) as applied to claim 1 above, and further in view of Damke et al. (US Patent No. 5,795,417). 
Regarding claim 5, Cheng does not teach a tire wherein the band includes a center and side portions wherein an initial elongation at the center portion is different than the side portions.
In an analogous art, Damke teaches that band includes a central portion and a pair of side portions (shoulder regions) (Col. 5, lines 15-21). Damke also shows that the modulus of elasticity is higher in the side regions as compared to the central region (Col. 5, lines 15-21) which means that they will have different initial elongations. It also teaches that this can be used with steel cords (Col. 4, lines 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cheng to divide the band into a central and side portions wherein the initial elongation of cords is different from each other in the different portions, as taught by Damke.  This will help to prevent the plies from separating in the shoulder regions (Damke, Col. 5, lines 15-21). 
Regarding claim 7, Damke teaches that the modulus of elasticity is higher in the side regions as compared to the central region (Col. 5, lines 15-21) which means that the initial elongation will be lower in the side regions as compared to the central region. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armellin et al. (WO 02/051652 A2).

Regarding the tensile force, Armellin teaches a cord that has the same structure and material as claimed in earlier in claim 9. Due to these similarities and that the claimed tensile strength properties aren’t based on cord construction, one of ordinary skill in the art would assume that the cord taught in Armellin would have similar strength properties to the claimed cord and would also have a close point of not less than 30 N.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent No. 5,400,847) in view of Armellin (WO 02/051652).
Regarding claim 9, Suzuki teaches a pneumatic tire (Fig. 1, Ref. Num. 1) that comprises a tread (Fig. 1, Ref. Num. 2) and a band disposed inward of the tread (Fig. 1, Ref. Num. 7). This band includes a cord that is helically wound (Col. 2, lines 5-9) and may be made out of steel (Col. 3, lines 51-55). However, Suzuki does not teach a cord structure with three to six filaments that fulfils the gap, diameter and elongation requirements required by the instant claim. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Armellin to add a specific cord structure with specific gap, diameter, and elongation requirements. This modification will modify the band of Suzuki with a cord construction that will increase the contact feeling of the tire at high velocities (Armellin, Page 7, lines 3-6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749